DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The action is responsive to the Amendment filed on March 19, 2021.  Claims 1, 5-6, 9, 12, and 17-18 were amended; and claims 8, 15, and 16 were cancelled.  Thus, claims 1-7, 9-14, and 17-20 are pending.

Allowable Subject Matter
Claims 1-7, 9-14, and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a trigger block library configured to store a plurality of triggering function modules for performing triggering functions to detect corresponding triggering conditions, and a triggering matrix comprising a plurality of configurable triggering levels to include one or more configurable trigger blocks to implement a triggering function module of the plurality of triggering function modules, each trigger block generating a corresponding block trigger when the corresponding triggering condition of the triggering function module implemented by the trigger block is detected in a portion of an input signal.  Therefore, claim 1, and dependent claims 2-4 and 18, are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 5, is, the prior art of record, since the cited references taken 
The primary reason for the allowance of claim 12, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, trigger block library for storing a plurality of trigger functions, a first triggering level comprising at least one first trigger block and populating the at least one first trigger block with corresponding at least one first triggering function of the plurality of triggering functions from the trigger block library for detecting corresponding at least one first triggering condition, a second triggering level comprising at least one second trigger block and populating the at least one second trigger block with corresponding at least one second triggering function of the plurality of triggering functions from the trigger block library for detecting corresponding at least one second triggering condition, and generating a complex trigger signal incorporating the first level trigger and the second level trigger.  Therefore, claim 12, and dependent claims 13-14, 17, and 19-20, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2002/0147554 A1, to Pickerd, is directed to a Streaming Distributed Oscilloscope (SDO) architecture 

In the Amendment filed on March 19, 2021, Applicant argued that the element(s) of a trigger block library configured to store a plurality of triggering function modules for performing triggering functions to detect corresponding triggering conditions, where the triggering function modules perform triggering functions to detect corresponding triggering conditions, recited in claim 1, as well as claim 12, is not taught by Pickerd.  Applicants’ arguments are persuasive.  Pickerd, fails to disclose or anticipate a trigger block library configured to store a plurality of triggering function modules for performing triggering functions to detect corresponding triggering conditions, where the triggering function modules perform triggering functions to detect corresponding triggering conditions, recited in claim 1, as well as claim 12, and is/are allowable over the prior art of record.
In the Amendment filed on March 19, 2021, Applicant additionally argued that the element(s) of a second triggering level of the plurality of triggering levels receives the buffered input signal only after a first triggering level of the plurality of triggering levels receives buffered input signal and generates a corresponding first level trigger, recited in claim 5, is not taught by Pickerd.  Applicants’ arguments are persuasive.  Pickerd, fails to disclose or anticipate a second triggering level of the plurality of triggering levels receives the buffered input signal only after a first triggering level of the plurality of triggering levels receives buffered input signal and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864